          IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA
                  GREAT FALLS DIVISION
NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,                             CV-14-83-BMM
                                     CV-19-34-BMM
               Plaintiff,
vs.
                                        ORDER
JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,
DRAGGIN’ Y CATTLE COMPANY
INC., and ROGER and CARRIE
PETERS, individuals,

              Defendants.


DRAGGIN’ Y CATTLE COMPANY,
INC., and ROGER and CARRIE
PETERS, individuals,

              Plaintiffs,

vs.

JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,

              Defendant/Third-
              Party Plaintiff

vs.




                                 1
NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,

                    Intervenor/Third-
                    Party Defendant.



                                    ORDER

      The parties have stipulated that this case may be dismissed with prejudice.

Good cause having been shown, IT IS HEREBY ORDERED THAT the above-

entitled action, which has been consolidated with and thus includes Case No. 2:19-

CV00034-BU-BMM, is hereby DISMISSED, with prejudice, with each party to

bear their own fees and costs.

      DATED this 6th day of March, 2020.




                                            2
